        Case 2:19-cv-05283-HB Document 26 Filed 09/15/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


EASTERN, LLC                           :             CIVIL ACTION
                                       :
            v.                         :
                                       :
TRAVELERS CASUALTY INSURANCE           :
COMPANY OF AMERICA                     :             NO. 19-5283

                                    ORDER

           AND NOW, this     15th    day of September, 2020, for the

reasons set forth in the foregoing Memorandum, it is hereby

ORDERED that:

  (1)   The motion of defendant Travelers Casualty Insurance

        Company of America (“Travelers”) for summary judgment

        (Doc. #17) is GRANTED in its favor, and against plaintiff

        Eastern, LLC (“Eastern”), with respect to the claims of

        Eastern, and in its favor and against Eastern with

        respect to Travelers’ counterclaim for a declaration that

        it had no duty to defend or indemnify Eastern;

  (2)   The cross-motion of Eastern for summary judgment on all

        claims (Doc #22) is DENIED.

                                           BY THE COURT:


                                             /s/ Harvey Bartle III
                                           _________________
                                                                       J.
